IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,212




EX PARTE TONY WAYDE CARROLL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2006-2089-E IN THE 367TH DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
indecency with a child. The jury sentenced him to twenty years’ imprisonment for two counts and
ten years’ imprisonment for one count. The sentences for all three counts were ordered to run
consecutively.  The Second Court of Appeals affirmed his conviction. Carroll v. State, No. 02-08-216-CR, 2009 Tex. App. LEXIS 2075 (Tex. App.–Fort Worth Mar. 19, 2009, no pet.) (not
designated for publication).
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to timely advise
him of his right to petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed and failed to timely advise him of his right to
petition for discretionary review pro se.  The trial court recommends that relief be granted. Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Second
Court of Appeals in Cause No. 02-08-00216-CR that affirmed his conviction in Case No. F-2006-2089-E from the 367th Judicial District Court of Denton County.  Applicant shall file his petition
for discretionary review with the Second Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: September 16, 2009
Do not publish